Citation Nr: 0431612	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
a period of active duty from August 1980 to November 1980.  
He also had periods of active duty for training and inactive 
duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision which 
denied service connection for bilateral hearing loss.  The 
veteran provided testimony at a personal hearing at the RO in 
August 2000.  In February 2002, the veteran testified at a 
Travel Board hearing at the RO.  

In April 2003, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2)(2002), a 
regulation that was later invalidated.  In December 2003, the 
Board remanded this appeal for further action.  


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had service in the Army National Guard including 
a period of active duty from August 1980 to November 1980.  
He also had periods of active duty for training and inactive 
duty training.  The available service personnel records 
indicate that his occupational specialty during his period of 
active duty from August 1980 to November 1980 was listed as a 
cannon crewman.  

The veteran's service medical records for his period of 
active duty from August 1980 to November 1980 indicate that 
on a medical history form at the time of a November 1979 
enlistment examination, he checked that he did not have 
hearing loss.  The objective November 1979 enlistment 
examination report noted no defects as to his ears.  The 
audiological evaluation showed pure tone thresholds in the 
right ear of 10, 5, 5, 5, and 10 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  Pure tone thresholds in the left ear 
were 15, 10, 10, 10, and 15 decibels at the same frequencies.  
A June 1980 notation indicated that the veteran was 
qualified.  

Additional service medical records, for National Guard 
purposes, indicate that on a medical history form at the time 
of a September 1987 examination, the veteran checked that he 
did not have hearing loss.  The September 1987 objective 
examination report noted no defects as to his ears.  The 
audiological evaluation noted pure tone thresholds in the 
veteran's right ear of 15, 10, 10, 10, and 15 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds 
in his left ear were 10, 10, 15, 10, and 10 decibels at the 
same frequencies.  On a medical history form at the time of a 
January 1994 examination, the veteran checked that he did not 
have hearing loss.  The January 1994 objective examination 
report noted no defects with respect to the veteran's ears.  
The audiological evaluation showed pure tone thresholds in 
the right ear of 35, 30, and 40 decibels at 500, 1000, and 
2000 Hertz.  Pure tone thresholds in the left ear were 10, 
10, and 10 decibels at the same frequencies.  

On a medical history form at that time of an October 1996 
medical evaluation board examination, the veteran checked 
that he had hearing loss.  The objective October 1996 medical 
evaluation board examination report included a notation that 
the veteran's ears were normal.  The audiological evaluation 
noted pure tone thresholds in the right ear of 10, 15, 10, 
20, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
Pure tone thresholds in the left ear were 40, 40, 45, 60, and 
55 decibels at the same frequencies.  An October 1996 
audiological evaluation report noted that the veteran was 
seen due to hearing loss noted in the left ear on a medical 
evaluation board physical.  The veteran reported tinnitus in 
the left ear only.  It was noted that the veteran was 
positive for noise exposure for twelve years (artillery, 
armor).  The examiner reported that the veteran had normal 
hearing in 1987 and moderate, flat, hearing loss in 1994 in 
the left ear.  The examiner reported that the veteran had 
bilateral cerumen impaction.  As to an assessment, it was 
noted that the veteran could not be tested.  There was a 
notation that the veteran was to return for a cerumenectomy 
and an audiological evaluation.  An October 1996 treatment 
entry noted that the veteran was seen for cerumen impaction 
of both ears.  Another October 1996 audiological evaluation 
report noted that the veteran's bilateral cerumen impaction 
was removed.  The pure tone thresholds in his right ear were 
15, 20, 25, 15, 15, and 35 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz.  Pure tone thresholds in his left ear were 
15, 20, 20, 15, 25, and 40 decibels at the same frequencies.  
The assessment included mild bilateral hearing loss in both 
ears at 4000 Hertz.  It was noted that the word recognition 
ability was excellent in both ears.  

Private treatment records dated from May 2000 to July 2000 
show treatment for disorders other than hearing loss.  

At the August 2000 RO hearing, the veteran testified that he 
first began experiencing hearing loss in the 1990s.  He 
stated that tests showed that he had hearing los sin his left 
ear.  The veteran reported that he was exposed to 155 
Howitzers during training and that they never wore earplugs.  
He indicated that such weapons were repeatedly fired.  The 
veteran noted that he was not given an audiological 
evaluation when he was separated from active duty, although 
he had requested such an evaluation.  The veteran stated that 
he had trouble hearing other people.  He indicated that 
hearing tests for his occupation also noted that he had 
hearing loss.  The veteran reported that he was also exposed 
to firing guns during his periods of summer camp.  He noted 
that he was discharged from the National Guard in February 
1997.  

Private treatment records dated from August 2000 to March 
2001 show treatment for other disorders.  

VA treatment records dated from August 2000 to August 2001 
also reflect treatment for disorders other than hearing loss.  

At the February 2002 Travel Board hearing, the veteran 
testified that he enlisted in the National Guard in 1980 and 
that he was discharge in 1997.  He stated that his basic 
training was from August 1980 to November 1980.  The veteran 
indicated that other than such service, he did weekends and 
summer camp.  He stated that during his period of active 
duty, he was an assistant gunner on the 155 Howitzer and that 
they did not wear earplugs.  He indicated that after basic 
training, he would fire such weapons once a month.  The 
veteran reported that his civilian job was as an assembler 
building trailers.  He stated that he just put the wood on 
the trailers with a crane.  The veteran indicated that he 
went to summer camp for three weeks every summer while he was 
in the National Guard and that he participated in firing 
weapons.  He noted that he did not suffer any trauma or blow 
to his ears.  The veteran reported that his wife first 
noticed that he was not hearing well.  He stated that he 
thought he was diagnosed with hearing loss in 1996 or 1997.  

The veteran underwent a VA audiological examination in July 
2003.  It was noted that the claims file was reviewed.  The 
veteran reported that he was in the military from 1981 to 
1996 and that he had military noise exposure including 
exposure to small arms fire, heavy artillery, and to 
helicopters.  It was noted that the veteran reported no 
significant occupational or recreational noise exposure.  The 
examiner noted that the veteran had tinnitus in the right ear 
which was noted around 1987.  Pure tone thresholds in the 
veteran's right ear were 75, 75, 75, 70, and 75 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  The pure tone 
thresholds in the left ear were 35, 35, 35, 40, and 40 
decibels at the same frequencies.  The speech recognition 
scores using the Maryland CNC Test were 84 percent in the 
right ear and 92 percent in the left ear.  The examiner noted 
that initial testing yielded scores significantly poorer for 
both the right and left ears.  It was reported that the 
scores improved with repeated instruction and repeated 
retesting.  The examiner indicated that the reliability of 
the responses was considered fair.  The diagnoses were severe 
mixed type hearing loss from 250 to 8000 Hertz in the right 
ear and mild sensorineural hearing loss from 250 to 4000 
Hertz, increasing to moderate to severe, at 6000 to 8000 
Hertz in the left ear.  

The examiner discussed the veteran's medical history in 
detail.  The examiner noted that the June 1980 enlistment 
examination indicated that the veteran's hearing was normal, 
bilaterally, from 500 to 600 Hertz and that an examination in 
1987 was also normal.  The examiner stated that an 
examination in January 1994 indicated normal hearing in the 
veteran's left ear with a mild to moderately severe loss in 
the right ear.  It was noted that an examination in January 
1996 indicated the reverse with hearing loss in the left ear 
and normal hearing in the right ear.  The examiner indicated 
that the hearing loss that was present at both of such 
examinations was determined to be due to impacted cerumen.  
It was reported that the cerumen was removed in 1996 and that 
the veteran's hearing was retested in October 1996, and it 
was determined that he had a mild loss in the right ear at 
4000 Hertz, and a mild loss in the left ear at 4000 to 6000 
Hertz.  The examiner commented that, overall, the veteran's 
hearing was determined to be normal as of 1994 (the loss seen 
at that time in the right ear was due to earwax) and that the 
veteran demonstrated a mild hearing loss at one frequency in 
the right ear in 1996 and for two frequencies in the left 
ear.  

The examiner remarked that the available evidence indicates 
that the veteran's hearing was normal following his active 
duty for training in 1980 and was again determined to be 
normal in 1987.  The examiner stated that, thus, the mild 
hearing loss that was noted in 1996 was not likely related to 
noise exposure while in the active military in 1980.  The 
examiner further commented that the loss seen in the right 
ear in 1994 and in the left ear in October 1996 was 
determined to be due to a temporary loss that was not due to 
nerve damage, but rather to earwax impaction.  The examiner 
indicated that the cause of the mild sensorineural loss seen 
subsequently in October 1996, could not be determined.  The 
examiner stated that given that the veteran was at summer 
camp duty two to three weeks a year, it was simply not 
possible to determine if the loss was due to noise exposure 
while at summer camp or to other forms of noise exposure 
during the rest of the year.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App 112 (2004) and Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), indicates, generally, 
that four elements are required for proper VCAA notice: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claims.  In a June 2000 
statement of the case, an August 2000 RO hearing, a March 
2001 letter, a February 2002 Board hearing, a January 2004 
letter, and a September 2004 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  The discussions in the rating decision, the 
statement of the case, the supplemental statement of the 
case, and at the hearing held in February 2002 have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

The Board notes that the veteran did not engage in combat, 
and thus the provisions of 38 U.S.C.A. § 1154 are 
inapplicable.  

The service medical records for the veteran's August 1980 to 
November 1980 active duty show normal hearing at the time of 
a November 1979 enlistment examination.  There is no evidence 
of hearing loss within the year after such service, as 
required for a presumption of service connection.  A National 
Guard examination in September 1987 also showed normal 
hearing.  

The first post-active duty medical evidence of any hearing 
loss under the standards of 38 C.F.R. § 3.385, is pursuant to 
a January 1994 National Guard objective examination report 
which indicated right ear hearing loss pursuant to such 
standards.  He did not have a hearing loss in the left ear, 
at that time, under the standards of such regulation.  An 
October 1996 National Guard objective examination report 
indicated hearing loss in the left ear, but not the right 
ear, pursuant to 38 C.F.R. § 3.385.  An October 1996 
audiological evaluation reported that the veteran had 
bilateral cerumen impaction and that he could not be tested.  
A subsequent October 1996 audiological evaluation report, 
after his cerumen impaction was removed, noted that the 
veteran had bilateral hearing loss in both ears at 4000 
Hertz.  Such hearing loss is indicative of a hearing loss 
disability in both ears under 38 C.F.R. § 3.385.  

A July 2003 VA audiological examination report also showed a 
bilateral hearing loss disability under such standards.  The 
examiner discussed the veteran's medical history in detail, 
and commented that the mild hearing loss that was noted in 
1996 was not likely related to noise exposure while in the 
active military in 1980.  The examiner further stated that 
the cause of the mild sensorineural loss seen in October 1996 
could not be determined.  The examiner stated that given that 
the veteran was at summer camp duty for two to three weeks a 
year, it was simply not possible to determine if the loss was 
due to noise exposure while at summer camp or to other forms 
of noise exposure during the rest of the year.  

The Board observes that there is no medical evidence linking 
the veteran's current hearing loss, first shown years after 
his active duty, to any incident of service.  The veteran has 
asserted that his current hearing loss is due to noise 
exposure during service, but as a layman he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



